Title: The Committee of Secret Correspondence: Instructions to William Bingham, 3 June 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Bingham, William


These instructions were composed on the day that Congress authorized the secret committee to export to the West Indies enough goods to pay for the 10,000 muskets described in the second paragraph. Bingham’s mission to the Caribbean was similar to Deane’s earlier one to Europe in that both went in a dual role. Each was the agent of the committee of secret correspondence, and was also doing business on his own. As Deane was representing a group of his partners who had contracted with the secret committee, so Bingham was under contract with Willing & Morris. His private assignment was to watch for the arrival at Martinique or St. Eustatius of gunpowder from Europe, a shipment in which he as well as the firm had a share, and to buy West Indian goods on credit and dispatch them to Philadelphia. This business gave reality to the “Appearance of Commercial Views” with which the committee of secret correspondence instructs him to cover his activity in buying arms and gathering intelligence.
 
Sir
Philada June 3d 1776.
You are immediately to repair on Board the Sloop Hornet Wm. Hallock Esqr. Comr. bound to Martinico; On your Arrival deliver the Letter you are entrusted with to the General there and show him your Credentials.
You are earnestly to endeavor to procure from him Ten Thousand good Musquets, well fitted with Bayonets; If he cannot or will not supply them, You are to request his Favor and Influence in procuring them in that or any other Island, if to be had. We propose to pay for them by remitting the Produce of this Country with all possible Dispatch to any Island that may be agreed on; You are to take especial Care, that the Musquets you send are good. We direct you to send 2500 of them by the Hornet on her Return and the Remainder in Parcels not exceeding 1000 in swift sailing well appointed Vessels, with Directions to the Masters to put into the first Port within the united Colonies, where they can safely land. We desire you to obtain from the General if possible a French Man of War or Frigate to convoy these Vessels so far that they may be out of the Course of the British Ships that are cruizing in the West Indies. You are carefully to publish all the Papers delivered to you by us for that Purpose and disperse them as much as you can throughout the Dutch English and French West Indies, having first obtained the General’s Permission to do so in the Latter.
You must with the greatest Prudence endeavor to discover either by Conversation with the General or others the Designs of the French in assembling so large a Fleet with a great Number of Troops in the West Indies and whether they mean to act for or against America. You are to convey to us the speediest Intelligence of any Discoveries you may make on this Head.
You are to continue at Martinico untill we recall you and are to cultivate an intimate and friendly Correspondence with the General and other Persons of Distinction there, that you may be enabled to procure all the usefull Intelligence you can. You are immediately on your arrival to inform Silas Deane Esqr. of it and desire him to address to you his Dispatches for us.

Your Letters to him are to be directed under Cover to Mess. Saml. and J. H. Delap at Bourdeaux or to Monsr. Dubourg at Paris. Whenever you obtain any Intelligence which you think of such Importance, that it ought to be immediately conveyed to us, You are to charter a fast sailing Vessel, if no other opportunity offers and Send her to this Continent, with such Directions to the Master as are herein before mentioned.
You are to observe the strictest Secrecy and not to discover any Part of the Business you are Sent upon to any Persons, but those to whom you are under an absolute Necessity of communicating it, in the Transaction thereof. It will readily occur to you that an Appearance of Commercial Views will effectually cover the Political; therefore you will make frequent Enquiries amongst their Merchants what Articles of this Country’s Produce are most wanted in the Islands and You must consider yourself as authorized by the United Colonies to engage for the Payment of the 10,000 Musquets in Such Articles deliver’d at Martinico (or any other Islands they may fix on) as fast as they can be introduced; The Exports shall be made from the Continent on the first Advice of your having succeeded and as our Ships are liable to Capture, when one is taken another shall be dispatched untill the entire Payment is made agreable to your Contract.
When you write to Mr. Deane desire him to put his current Dispatches addressed to you, under Cover to the General, but when he has any particular Matters to communicate either to Congress, Yourself or to Us, that he thinks should not be risqued through that Channel for fear of Inspection let him procure a Mercht. in France to put such Dispatches directed for you under Cover to a Mercht. in Martinico with an express Injunction to deliver them into your own Hands, and when you have made acquaintance with an established Merchant of good reputation in Martinico, you had best name him to Mr. Deane, that he may so address his Dispatches without the Intervention of a Merchant in France.
We shall from Time to Time furnish you with Intelligence of what is passing on this Continent in order that you may not only make good use thereof in the West Indies, but also transmit the same to Mr. Deane. It is of great Importance that He should be fully and frequently advised of what passes and as you may often have earlier and fuller Intelligence by means of News Papers and private Letters, than our Avocations will permit us to give, You will be on the Watch; send all Advices forward to Mr. Deane marking what you receive from us, what from private Letters, what from public Papers and what from Hearsay and always distinguishing between what you think can be depended on and what is doubtfull. In short sir, you are to be constantly on the Watch, and give to Mr. Deane and us every Information that you think connected with the Interest or that can be improved to the Advantage of the United Colonies.
You may possibly find it necessary or usefull to visit Guadaloupe, St. Eustatia or other foreign Islands. If you do always take Passage in Foreign Vessels and don’t be long absent from Martinico at any one Time, as our Dispatches will be directed thither.
Should you at any time during your Stay in the West Indies have an opportunity to contract on reasonable Terms for Arms Ammunition or other Articles wanted here, give us Information thereof and you shall be instructed on that Head; in the mean time you will encourage as many private Adventurers as you can, by holding up the high Prices we give, the low Price of our Produce, and as we have Cruizers on this Coast to watch the Enemies Tenders Cutters &c., small Vessels have a good Chance of getting safe in and out of the Bays Rivers and Inlets on our Coast.
As we have already many Cruizers and are daily adding to the Number, you will take proper opportunities of sounding the Genl., and learn from him whether he could admit Prizes made by our Cruizers to be sent in and protected there untill proper Opportunities offered for bringing them to the Continent; But this being a Matter of great Delicacy you must introduce it as a Thing of your own and not as any Part of your Instructions. Dated at Philadelphia, this 3d Day of June 1776. 
B FranklinBenja. HarrisonJohn DickinsonRobt Morris
 
Endorsed: Instructions from Committee of Secret Correspondence June 3d 1776